DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Julia A. Thomas on January 25, 2022. The details may be found in the attached interview summary, PTO-413.
Elected Invention Allowable, Claims Stand Withdrawn as Not In Required Form
Claims 1, 35-36 and 39 are allowable. The restriction requirement among Group A-C, as set forth in the Office action mailed on April 16, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/16/2021 is partially withdrawn. 19-34 and 37-38, directed to different apparatus and method of encoding and decoding a video stream withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.

Elected Invention Allowable, Rejoinder of Some Previously Withdrawn Claims
Claims 1, 7-8, 10-14, 17-18, 35-36 and 39-40 are allowable. Claims 2-6, 9 and 15-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claims. Pursuant to the procedures set forth in MPEP § 821.04(a) , the restriction requirement among inventions species 1-3 of the Group A, as set forth in the Office action mailed on April 16, 2021, is hereby withdrawn and claims 2-6, 9 and 15-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104 . In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 19-34 and 37-38 are cancelled 
Allowable Subject Matter
Claims 1-18, 35-36 and 39-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In interpreting the claims, in light of the specification filed on September 19, 2019, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record. 
None of the cited prior art references, singly or in combination, fully teaches all limitations of independent claims 1, 17-18, 35-36, and 39.
Depending claims 2-16 depend on the independent Claim 1; depending claim 40 depend on the independent Claim 39,  therefore are allowed at least for the reasons set forth for independent Claims 1 and 39. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHITONG CHEN/
Primary Examiner, Art Unit 2649